Citation Nr: 1032126	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-38 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 
1969 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which granted service connection for PTSD and assigned an initial 
30 percent rating.  The Veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   
During the pendency of the appeal, the RO increased the Veteran's 
initial disability rating to 50 percent retroactively effective 
to the effective date of service connection.  The Veteran has 
continued his appeal.  See  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and that a 
claim remains in controversy where less than the maximum 
available benefits are awarded.)  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD results in a serious 
impairment of his social and occupational functioning with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, near-continuous depression, unprovoked irritability 
with periods of violence, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  Total occupational and social impairment due to the service-
connected PTSD has never been demonstrated.





CONCLUSION OF LAW

The criteria have been met for the assignment of an initial 70 
percent rating, but no higher, for the Veteran's service-
connected PTSD since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2007 
and December 2009.  These letters informed him of his and VA's 
respective responsibilities in obtaining supporting evidence and 
also complied with Dingess by also apprising him of the 
disability rating and downstream effective date elements of his 
claim.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended purpose 
of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, VA also has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran in 
the more recent December 2009 letter of the downstream disability 
rating and effective date elements of his claim.  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in October 2007 and June 2009.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his 
psychiatric disorder, the determinative issue.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, no further development is needed to meet 
the requirements of the VCAA or Court.

II.  Higher Initial Rating for PTSD

A.	Schedular Rating

In October 2007, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating.  The Veteran appealed.  In 
October 2008, the RO increased his rating for PTSD to 50 percent 
disabling, effective from the effective date of service 
connection.  The Veteran continued his appeal claiming that the 
currently assigned 50 percent rating is still insufficient to 
compensate him for the interference in his daily life caused by 
his service-connected PTSD.  For the reasons and bases discussed 
below, a 70 percent rating is warranted for the service-connected 
PTSD from the effective date of service connection.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Since the initial grant of service connection, the Veteran's PTSD 
has been assigned a 50 percent rating.  In cases such as this, 
where the veteran appeals the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's psychiatric disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and mild 
memory loss.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or own 
name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Rating Schedule that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (also known as "DSM-IV").  38 
C.F.R. § 4.130. DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying these criteria to the facts of the case, the higher 70 
percent rating is more appropriate for the Veteran's condition 
throughout the appeal period.  The evidence that supports this 
conclusion includes two VA examinations dated October 2007 and 
June 2009, VA treatment records from May 2007 to June 2009, and 
the Veteran's testimony at the May 2009 DRO hearing.

A May 2007 VA psychological assessment diagnosed dysthymia with 
suicidal ideation due to unresolved losses and rule out PTSD.  
The examiner assigned a GAF of 48.  VA Psychology notes from May 
and June 2007 found the Veteran continued to receive treatment 
for diagnoses of bereavement, depression and moderate PTSD.  He 
continued to have dysthmic mood and constricted affect.  GAFs of 
45 were assigned at these visits.  A June 2007 psychiatry note 
diagnosed bipolar II depressed with intermittent explosive 
disorder rule out PTSD and assigned a GAF of 50.  Global 
Assessment of Functioning (GAF) scores in treatment records dated 
in July, August and September 2007 were 50.

The October 2007 VA examination found the Veteran was neatly 
groomed and appropriately dressed and oriented in all spheres.  
The Veteran's speech was slow, clear, and coherent.  His mood was 
anxious and his affect constricted.  The Veteran reported poor 
impulse control in that he had been in 10 to 12 physical 
confrontations since service with the most recent six months 
prior.  The Veteran denied suicidal or homicidal thoughts.  The 
Veteran reported difficulty sleeping with nightmares about 
Vietnam, increased anger, impaired concentration, and 
hypervigilance related to feeling unsafe in public places.  The 
examination report also indicated that the Veteran had marked 
avoidance significant detachment, and was very prone to getting 
into violent fights with others.  The examiner diagnosed PTSD and 
dysthmic disorder and assigned a GAF of 60 for PTSD and 55 for 
dysthmic disorder.

A May 2008 VA treatment records indicates the Veteran was 
attempting to socialize more and was planning a visit to see his 
youngest daughter and grandchildren.  The Veteran continued to 
have nightmares, hypervigilance, and described himself as 
"edgy."  The Veteran was not compliant with his medications at 
that time as he said they caused him to be drowsy and impaired 
his concentration.  His GAF was 55.  

A June 2008 VA treatment note indicates the Veteran was still not 
medication- compliant and that he was having mood swings.  He 
described being badly depressed with on and off suicidal 
thoughts.  His GAF score was 50 this visit.  

At an August 2008 VA treatment appointment the Veteran reported 
being back on his medication but reported being fearful of 
leaving his apartment at night because the retaining wall 
reminded him of the sandbags in Vietnam and that he was no longer 
going out to breakfast as he had been.  

At an October 2008 appointment, the Veteran reported being tired 
and having chronic pain.  His GAF this visit was 45.  

At the November 2008 appointment, the Veteran was still tired and 
fatigued.  He reported trouble sleeping, trouble concentrating, 
and impairments with his depth perception.  He met with his 
psychiatrist this visit to adjust his medications.

At the December 2008 appointment, the Veteran described 
confrontations at a store and at work and reported additional 
difficulties dealing with crowds.  The Veteran reported walking 
the perimeter of his apartment with his gun all night after being 
awoken by a woman screaming outside.  

At a March 2009 visit, the Veteran reported increased nightmares 
and several episodes where he had lost his temper or struggled 
very hard to maintain his composure.  

At an April 2009 visit, the Veteran reported going to the 
emergency room for a panic attack but leaving because he could 
not stand to be around all the people in the waiting room.

The June 2009 VA examination found the Veteran was clean and 
casually dressed.  The Veteran was oriented to person, place, and 
time.  The Veteran's mood was depressed but his affect was 
appropriate.  The Veteran reported fair impulse control with low 
tolerance for frustration and a physical altercation 18 months 
prior.  The Veteran had mild memory impairment with slow labored 
thinking about general knowledge.  The Veteran reported three to 
four nightmares a week about past traumatic events.  The Veteran 
reported no leisure, social, or interpersonal activities.  The 
examiner commented that the Veteran was motivated to keep his 
occupational position at all costs but preferred the night shift 
where he could work at a slower pace and interact less with 
others.  The examiner also noted that the Veteran experienced 
serious difficulties with PTSD.  His functioning in social, 
interpersonal situations was noted to be poor.  Finally, the 
examiner noted that the Veteran engaged in no leisure pursuits or 
social or interpersonal activities.  The examiner assigned a GAF 
of 50.

At the May 2009 DRO Hearing, the Veteran reported that as a 
result of his PTSD he had memory problems, problems with 
aggression, difficulty keeping a job, flashbacks to Vietnam, 
suicidal thoughts, hypervigilance, and anxiety attacks.  The 
Veteran also described his unresolved grief and guilt over the 
suicide of his son and how that interrelates with his survivor 
guilt from Vietnam.

In sum, the Veteran's service-connected PTSD is shown by the 
medical evidence of record to be severe, although not productive 
of total occupational and social impairment.  This level of 
impairment has been shown since the effective date of service 
connection.  As a result, the criteria for the assignment of the 
next higher, 70 percent rating are more nearly approximated, 
effective since the effective date of service connection.  A 70 
percent rating is warranted because the Veteran has suicidal 
ideation; near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with periods of 
violence; difficulty in adapting to stressful circumstances; and 
an inability to establish and maintain effective relationships.  
The Veteran does not warrant total 100 percent rating because he 
is able to function independently, albeit with severe 
impairments.  The Veteran continues to remain employed, although 
in a night position so that he does not have to interact with 
others.  

As to the Veteran's social functioning, the Veteran has little to 
no social interactions.  He reported that he had divorced after 
37 years of marriage in March 2007 and he dated some afterwards 
but had no significant relationships since.  He reported that he 
had a little contact with one daughter and no contact with the 
other daughter.  The Veteran reported having one friend who he 
lived with briefly but they had trouble getting along.  The 
Veteran has lived alone since late 2007.  The Veteran reported 
having difficulty going to stores, restaurants, hospitals or 
anywhere he was in the presence of a large number of people.  The 
June 2009 VA examiner specifically stated that the Veteran's 
functioning in social, interpersonal, and leisure pursuits was 
"not functional and poor."

As to the Veteran's occupational functioning, the Veteran has 
held approximately 22 positions in 40 years generally leaving due 
to conflicts with supervisors or co-workers.  The Veteran was 
employed full-time throughout the appellate period as a mechanic 
for a weapons manufacturer.  He stated that he was able to 
function in this position because he felt he was contributing to 
the war effort which was important to him and because they 
allowed him to work the night shift where he had little to no 
contact with anyone else.  He stated his ability to perform his 
position was limited mostly by the sedative effect of his 
medications and his mild memory impairment.  He reported 
receiving poor performance evaluations but stated that he was 
likely to be retained because his skills were in high demand.  
Although the Veteran has found an occupational setting in which 
he is able to function, the limitations of his PTSD would most 
likely present a very severe impairment in any situation where he 
was required to interact with others.

The GAF scores assigned of 45 to 55 indicate that the Veteran has 
serious impairment in social and occupational functioning 
consistent with the higher 70 percent rating.

As the Veteran's social functioning is not functional and his 
occupational functioning is facilitated by a night shift position 
with little to no interaction with other people as reflected in 
his GAF scores or 45 to 55, his psychiatric disorder warrants a 
70 percent rating.  Additionally the Veteran symptoms of suicidal 
ideation, near-continuous depression, unprovoked irritability 
with periods of violence, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships support a higher 70 percent rating.  
Therefore, the rating for the Veteran's PTSD is increased to 70 
percent disabling since the grant of service connection.  As the 
Veteran's condition has never been more than 70 percent disabling 
since the grant of service connection, there is no basis to 
"stage" the rating under Fenderson.

B.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the schedular rating of 70 percent for the 
Veteran's PTSD contemplates the Veteran's symptoms, referral to 
the Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
the Veteran's PTSD has caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun. 

The Veteran did not report any recent in-patient psychiatric 
treatment and reported only one trip to the emergency room for an 
anxiety attack which resolved without treatment.  He also 
reported being employed full-time throughout the appellate period 
and only missing one week of work for an unrelated illness.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 70 percent, but no higher, from the 
effective date of service connection for the service-connected 
PTSD is granted, subject to the laws and regulations governing 
the payment of VA compensation.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


